DETAILED ACTION
This communication responsive to the Application No. 16/600,914 filed on October 14,
2019. Claims 1-20 are pending and are directed towards INTERNET OF THINGS COMMUNICATION METHOD, APPARATUS, AND SYSTEM.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/26/2019, 05/11/2020, 08/26/2020, 11/09/2020 and 07/13/2021 were Acknowledge. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The use of the term “”WI-FI”, which is a trade name or a mark used in commerce, has been noted in this application in para [0020]. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a terminal communications module configured to…, a storage module is configured to…, a service processing module configured to…, a server communications module configured to …” in claims 19 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 11 and 20 objected to because of the following informalities:  
Claims 1, 11 and 20, the first letter of each word defining the Acronym (IMSI) should be capitalized “International Mobile Subscriber Identity (IMSI)”.
Claim 20, the limitation “and construct a second message sent to the internet of things server…” should be “and construct a second message to be sent to the internet of things server…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-4, 9, 19 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 3 recite the limitation "the telecommunications network…" There is insufficient antecedent basis for this limitation in the claims.
Claim 4 is rejected due to its dependency on claim 2.
Claim 9 recites the limitation “wherein the internet of things server is further configured to: […] receive the third message” which is vague and not clear. It is not understood how the internet of things server sends the third message, and then afterward receives the third message. For examination purpose, and in the light of the specification para [0031], the examiner interpreted the limitation “receive the third message” and all limitations following it, to be done by the interworking gateway. The examiner suggested that a statement such as “wherein the interworking gateway is further configured to:” should be added before the limitation “receive the third message”. 
Claim 19 recites the limitation "the server communications module…" in the third paragraph. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is rejected due to its dependency on claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 7, 10-11, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. U.S. Patent Pub. No. 2015/0229605 A1 (hereinafter “Wu”) in view of HUANG et al. U.S. Patent Pub. No. 2007/0249342 A1 (hereinafter “Huang”).

As per claim 1, Wu teaches an internet of things system (The network/service layer supports the delivery, routing and control of information of the perception layer, and provides support for the human-to-thing communication and thing-to-thing communication in the Internet of Things. Wu, para [0006]), comprising: 
an internet of things server configured to record account registration information of an internet of things terminal (the M2M service capability platform or the M2M application server verifies the remote registration request. Device registration confirmation [which implies recording the account registration information of the terminal]. Wu, para [0071] Fig. 4 step S418), and wherein the internet of things server is further configured to process a registration request of the internet of things terminal (Device registration confirmation done by M2M service capability platform or the M2M application server. Wu, Fig. 4 step S418); and 
an interworking gateway (Gateway, Wu, Fig. 4) configured to: 
receive the registration request from the internet of things terminal (a gateway receiving a registration request of a peripheral of a terminal. Wu, para [0037]); and 
send the registration request to the internet of things server after authenticating the internet of things terminal (after the authentication and verification are passed, the gateway initiates a remote registration request to an M2M service platform or an M2M application. Wu, para [0038]).
Wu does not explicitly teach wherein the account registration information comprises an international mobile subscriber identity (IMSI) and a device identifier of the internet of things terminal, and authenticate the internet of things terminal based on an address allocated to the internet of things terminal and based on the device identifier of the internet of things terminal.
	However, Huang teaches wherein the account registration information comprises an international mobile subscriber identity (IMSI) and a device identifier of the internet of things the binding information responded by the HSS is binding information composed of the IMPI and the IP address, composed of the IMSI and the IP address. Huang, para [0046])
, authenticate the internet of things terminal based on an address allocated to the internet of things terminal and based on the device identifier of the internet of things terminal (the application service entity, according to the access request, acquiring from an HSS binding information containing an IP address [allocated by a telecommunication network] and a user identity, and authenticating the Early IMS UE according to the binding information and the access request. Huang, para [0033])(If the user identity carried by the 2G UE is the IMPI or the [International Mobile subscriber Identity] IMSI, the binding information responded by the HSS is binding information composed of the IMPI and the IP address, composed of the IMSI and the IP address. Huang, para [0046])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Wu so that the account registration information comprises an international mobile subscriber identity (IMSI) and a device identifier of the internet of things terminal, and authenticate the internet of things terminal based on an address allocated to the internet of things terminal and based on the device identifier of the internet of things terminal. One would be motivated to do so, to enhance the security of the system by authenticating the user equipment or the terminal. (Huang, para [0026])

As per claim 2, Wu and Huang teach the internet of things system according to claim 1, wherein the interworking gateway is further configured to receive a first message from the telecommunications network, wherein the first message comprises the address (The gateway acquires device description information and/or application description information of the peripheral of the terminal, including: the gateway sends a request message to the peripheral of the terminal, wherein the request is used for requesting the device description information and/or the application description information; and the gateway receives the device description information and/or the application description information sent by the peripheral of the terminal according to the request message. Wu, para [0019]) (wherein the information about the peripheral of the terminal includes the following information: an address or identification of the peripheral of the terminal, and/or a state of the peripheral of the terminal. Wu, para [0021]).
Wu does not explicitly teach wherein the first message comprises the IMSI, and wherein the first message indicates that the internet of things terminal has established a connection to the telecommunications network. 
However, Huang teaches wherein the first message comprises the IMSI (The 2G UE sends to the AS an access request containing a user identity, e.g., an IMPU [which include the IMSI]. Huang, para [0053]), and wherein the first message indicates that the internet of things terminal has established a connection to the telecommunications network (UE first should access the 3GPP PS-Domain and is authenticated by the IMS network. The IMS network authenticates the Early IMS UE [UE is the terminal establishing a connection to the IMS network] using the Early IMS authentication mode and authenticates the 3G UE using the Full 3GPP IMS authentication mode. Huang, para [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Wu so that the first message comprises the IMSI, and wherein the first message indicates that the internet of things terminal has established a connection to the telecommunications network. One would be (Huang, para [0016])

As per claim 4, Wu and Huang teaches the internet of things system according to claim 2, wherein the first message is an accounting request message (the gateway receives the device description information and/or the application description information sent by the peripheral of the terminal according to the request message [which is a registration request message to create an account for the terminal]. Wu, para [0019]).

As per claim 5, Wu and Huang teach the internet of things system according to claim 1. Wu teaches that the gateway is configured to authenticate the terminal, but does not explicitly teach wherein the interworking gateway being configured to successfully authenticate the internet of things terminal is such that when the interworking gateway determines that a source address of the registration request is the same as the address and that a second device identifier that is comprised in the registration request and that is of the internet of things terminal is the same as the device identifier the internet of things terminal is successfully authenticated.
However, Huang teaches wherein the interworking gateway being configured to successfully authenticate the internet of things terminal is such that when the interworking gateway determines that a source address of the registration request is the same as the address and that a second device identifier that is comprised in the registration request and that is of the internet of things terminal is the same as the device identifier the internet of things terminal is successfully authenticated (the authentication action may include: the AS determining whether the IP address and the user identity in the acquired binding information respectively matches the IP address of the 2G UE and the user identity in the access request, i.e., whether they are the same respectively; if yes, the 2G UE is authenticated successfully; otherwise, the 2G UE may not be authenticated successfully. The AS performs the authentication according to whether the IP address in the binding information is the same as the IP address of the 2G UE sending the access request. Huang, para [0063]) (The 2G UE sends to the AS an access request containing a user identity, e.g., an IMPU [which include the IMSI]. Huang, para [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Wu so that the interworking gateway being configured to successfully authenticate the internet of things terminal is such that when the interworking gateway determines that a source address of the registration request is the same as the address and that a second device identifier that is comprised in the registration request and that is of the internet of things terminal is the same as the device identifier the internet of things terminal is successfully authenticated. One would be motivated to do so, for the obvious reason of enhancing the security of the system by authenticating the terminal. (Huang, para [0001]&[0011])

As per claim 7, Wu and Huang teach the internet of things system according to claim 1, wherein the internet of things server is further configured to send a registration response to the interworking gateway after processing the registration request, wherein the registration response comprises the device identifier of the internet of things terminal (the M2M service capability platform or the M2M application server verifies the remote registration request. If the gateway receives a registration success confirmation message sent by the M2M service capability platform or the M2M application server. Wu, para [0071])( wherein the information about the peripheral of the terminal includes the following information: an address or identification of the peripheral of the terminal, and/or a state of the peripheral of the terminal. Wu, para [0021]), and wherein the interworking gateway is further configured to: 
receive the registration response (the gateway receives a registration success confirmation message sent by the M2M service capability platform or the M2M application server. Wu, para [0071]); 
set a destination address of the registration response to the address (the gateway sends a registration confirmation message to the peripheral of the terminal, wherein the registration confirmation message includes: indication information about successful registration of the peripheral of the terminal, and the address or identification assigned by the gateway to the peripheral of the terminal. Wu, para [0022]); and 
send the registration response to the internet of things terminal (sends a registration confirmation message to the peripheral of the terminal, to indicate the peripheral of the terminal to complete remote registration. Wu, para [0071]).
Wu does not explicitly teach determine, based on the device identifier of the internet of things terminal, the address;
Huang teaches determine, based on the device identifier of the internet of things terminal, the address (the HSS queries for the IMPI corresponding to the IMPU and the IP address corresponding to the IMPI according to the IMPU. The binding information responded to the BSF gives an association between the IMPU and the IP address of the 2G UE. Huang, para [0045])(the specific information element "requested data" (mapping to data-reference AVP) for requesting binding address information is added so as to request the IP address binding information through the Sh interface […] The HSS queries for the binding information required by the AS according to the user identity in the binding information request, and responds the binding information to the AS. Huang, para [0058]-[0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Wu to determine, based on the device identifier of the internet of things terminal, the address. One would be motivated to do so, for the obvious reason of communicating with the right terminal.

As per claim 10, Wu teaches an internet of things communication (The network/service layer supports the delivery, routing and control of information of the perception layer, and provides support for the human-to-thing communication and thing-to-thing communication in the Internet of Things. Wu, para [0006]) method, comprising: 
receiving, by an interworking gateway, a registration request of an internet of things terminal (a gateway receiving a registration request of a peripheral of a terminal. Wu, para [0037]); and 
sending, by the interworking gateway, the registration request to an internet of things server after successfully authenticating the internet of things terminal (after the authentication and verification are passed, the gateway initiates a remote registration request to an M2M service platform or an M2M application. Wu, para [0038]) 
Wu does not explicitly teach authenticating the internet of things terminal based on an address that is allocated by a telecommunications network to the internet of things terminal and a device identifier that is recorded in the internet of things server and that is of the internet of things terminal.
(the application service entity, according to the access request, acquiring from an HSS binding information containing an IP address [allocated by a telecommunication network] and a user identity, and authenticating the Early IMS UE according to the binding information and the access request. Huang, para [0033])(If the user identity carried by the 2G UE is the IMPI or the [International Mobile subscriber Identity] IMSI, the binding information responded by the HSS is binding information composed of the IMPI and the IP address, composed of the IMSI and the IP address. Huang, para [0046])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Wu to authenticating the internet of things terminal based on an address that is allocated by a telecommunications network to the internet of things terminal and a device identifier that is recorded in the internet of things server and that is of the internet of things terminal. One would be motivated to do so, to enhance the security of the system by authenticating the user equipment or the terminal. (Huang, para [0026]).

As per claim 11, Wu and Huang teach the method according to claim 10, wherein before receiving, by the interworking gateway, the registration request of the internet of things terminal, the method further comprises: 
receiving, by the interworking gateway, a first message sent by the telecommunications network, wherein the first message comprises an address (The gateway acquires device description information and/or application description information of the peripheral of the terminal, including: the gateway sends a request message to the peripheral of the terminal, wherein the request is used for requesting the device description information and/or the application description information; and the gateway receives the device description information and/or the application description information sent by the peripheral of the terminal according to the request message. Wu, para [0019]) (wherein the information about the peripheral of the terminal includes the following information: an address or identification of the peripheral of the terminal, and/or a state of the peripheral of the terminal. Wu, para [0021]).
Wu does not explicitly teach wherein the first message comprises an international mobile subscriber identity (IMSI) that are of the internet of things terminal, wherein the first message indicates, to the interworking gateway, that the internet of things terminal has established a connection to the telecommunications network
However, Huang teaches wherein the first message comprises an international mobile subscriber identity (IMSI) that are of the internet of things terminal (The 2G UE sends to the AS an access request containing a user identity, e.g., an IMPU [which include the IMSI]. Huang, para [0053]), and wherein the first message indicates, to the interworking gateway, that the internet of things terminal has established a connection to the telecommunications network (UE first should access the 3GPP PS-Domain and is authenticated by the IMS network. The IMS network authenticates the Early IMS UE [UE is the terminal establishing a connection to the IMS network] using the Early IMS authentication mode and authenticates the 3G UE using the Full 3GPP IMS authentication mode. Huang, para [0007]), and wherein the address of the internet of things terminal is the address that is allocated by the telecommunications network to (the Early IMS UE acquires an IP address after accessing a 3GPP network. Huang, para [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Wu so that the first message comprises an international mobile subscriber identity (IMSI) that are of the internet of things terminal, wherein the first message indicates, to the interworking gateway, that the internet of things terminal has established a connection to the telecommunications network, and wherein the address of the internet of things terminal is the address that is allocated by the telecommunications network to the internet of things terminal. One would be motivated to do so, enhance the security of the system by authenticating the IoT terminal using the IMSI. (Huang, para [0016])

As per claim 13, Wu and Huang teach the method according to claim 11, wherein the first message is an accounting request message from the telecommunications network (the gateway receives the device description information and/or the application description information sent by the peripheral of the terminal according to the request message [which is a registration request message to create an account for the terminal]. Wu, para [0019]).

As per claim 14, Wu and Huang teach the method according to claim 10. Wu teaches that the gateway is configured to authenticate the terminal, but does not explicitly teach wherein the interworking gateway successfully authenticating the internet of things terminal comprises successfully authenticating the internet of things terminal when the interworking gateway determines that a source address of the registration request is the same as the address and that a 
However, Huang teaches wherein the interworking gateway successfully authenticating the internet of things terminal comprises successfully authenticating the internet of things terminal when the interworking gateway determines that a source address of the registration request is the same as the address and that a device identifier comprised in the registration request and that is of the internet of things terminal is the same as the device identifier that is recorded in the internet of things server (the authentication action may include: the AS determining whether the IP address and the user identity in the acquired binding information respectively matches the IP address of the 2G UE and the user identity in the access request, i.e., whether they are the same respectively; if yes, the 2G UE is authenticated successfully; otherwise, the 2G UE may not be authenticated successfully. The AS performs the authentication according to whether the IP address in the binding information is the same as the IP address of the 2G UE sending the access request. Huang, para [0063]) (The 2G UE sends to the AS an access request containing a user identity, e.g., an IMPU [which include the IMSI]. Huang, para [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Wu so that the interworking gateway successfully authenticating the internet of things terminal comprises successfully authenticating the internet of things terminal when the interworking gateway determines that a source address of the registration request is the same as the address and that a device identifier comprised in the registration request and that is of the internet of things terminal is the same as the device identifier that is recorded in the internet of things server. One would be (Huang, para [0001]&[0011]).

As per claim 16, Wu and Huang the method according to claim 10, wherein after sending, by the interworking gateway, the registration request to the internet of things server, the method further comprises: 
receiving, by the interworking gateway, a registration response sent by the internet of things server, wherein the registration response comprises the device identifier of the internet of things terminal (the M2M service capability platform or the M2M application server verifies the remote registration request. If the gateway receives a registration success confirmation message sent by the M2M service capability platform or the M2M application server. Wu, para [0071])( wherein the information about the peripheral of the terminal includes the following information: an address or identification of the peripheral of the terminal, and/or a state of the peripheral of the terminal. Wu, para [0021]); 
setting a destination address of the registration response to the address allocated by the telecommunications network to the internet of things terminal (the gateway sends a registration confirmation message to the peripheral of the terminal, wherein the registration confirmation message includes: indication information about successful registration of the peripheral of the terminal, and the address or identification assigned by the gateway to the peripheral of the terminal. Wu, para [0022]); and 
sending the registration response to the internet of things terminal (sends a registration confirmation message to the peripheral of the terminal, to indicate the peripheral of the terminal to complete remote registration. Wu, para [0071]).
	Wu does not explicitly teach determining, by the interworking gateway, based on the device identifier in the registration response, the address allocated by the telecommunications network to the internet of things terminal. 
Huang teaches determining, by the interworking gateway, based on the device identifier in the registration response, the address allocated by the telecommunications network to the internet of things terminal (the HSS queries for the IMPI corresponding to the IMPU and the IP address corresponding to the IMPI according to the IMPU. The binding information responded to the BSF gives an association between the IMPU and the IP address of the 2G UE. Huang, para [0045])(the specific information element "requested data" (mapping to data-reference AVP) for requesting binding address information is added so as to request the IP address binding information through the Sh interface […] The HSS queries for the binding information required by the AS according to the user identity in the binding information request, and responds the binding information to the AS. Huang, para [0058]-[0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Wu to determining, by the interworking gateway, based on the device identifier in the registration response, the address allocated by the telecommunications network to the internet of things terminal. One would be motivated to do so, for the obvious reason of communicating with the right terminal.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. U.S. Patent Pub. No. 2015/0229605 A1 (hereinafter “Wu”) in view of HUANG et al. U.S. Patent Pub. No. 2007/0249342 A1 (hereinafter “Huang”) and further in view of ZHONG U.S. Patent Pub. No. 2012/0144189 A1.

As per claim 3, Wu and Huang teach the internet of things system according to claim 2, Wu does not explicitly teach wherein the interworking gateway is further configured to send a second message to the internet of things server, wherein the second message comprises the IMSI, wherein the second message indicates that the internet of things terminal has established a connection to the telecommunications network, wherein the internet of things server is further configured to receive the second message from the interworking gateway and send the device identifier of the internet of things terminal to the interworking gateway, and wherein the interworking gateway is further configured to receive the device identifier of the Internet of things terminal from the internet of things server.
However, Zhong teaches wherein the interworking gateway is further configured to send a second message to the internet of things server, wherein the second message comprises the IMSI (The WLAN gateway forwards the received authentication request information that has the IMSI to the AAA server. Zhong, para [0059] Fig. 2 step 204), wherein the second message indicates that the internet of things terminal has established a connection to the telecommunications network (after receiving the redirection message containing the address of the login webpage of the WLAN network, which is sent by the WLAN gateway, the WLAN terminal queries whether the WLAN terminal is connected to a SIM card. If the WLAN terminal is connected to a SIM card, the terminal acquires an IMSI identifier from the SIM card [since the gateway send an authentication request information with IMSI, this is an indication that the terminal has established a connection]. Zhong, para [0053]), 
wherein the internet of things server is further configured to receive the second message from the interworking gateway (After receiving the authentication request information containing the IMSI identifier from the WLAN gateway, the AAA server authenticates the SIM card through the HLR/AuC. Zhong, para [0060]) and send the device identifier of the internet of things terminal to the interworking gateway, and wherein the interworking gateway is further configured to receive the device identifier of the Internet of things terminal from the internet of things server (The AAA server sends the first random number in the first authentication data [which is calculated using root key Ki corresponds to a unique IMSI identifier of a SIM card] through the WLAN gateway to the WLAN terminal and initiates an authentication challenge to the WLAN terminal. Zhong, para [0064] Fig. 2 steps 206-207).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Wu so that wherein the interworking gateway is further configured to send a second message to the internet of things server, wherein the second message comprises the IMSI, wherein the second message indicates that the internet of things terminal has established a connection to the telecommunications network, wherein the internet of things server is further configured to receive the second message from the interworking gateway and send the device identifier of the internet of things terminal to the interworking gateway, and wherein the interworking gateway is further configured to receive the device identifier of the Internet of things terminal from the internet of things server. One would be motivated to do so, to authenticate the terminal based on IMSI and a device identifier.

As per claim 12, Wu and Huang teach the method according to claim 11. Wu does not explicitly teach wherein after receiving, by the interworking gateway, the first message sent by the telecommunications network, the method further comprises: sending, by the interworking 
However, Zhong teaches sending, by the interworking gateway, a second message to the internet of things server, wherein the second message comprises the IMSI of the internet of things terminal (The WLAN gateway forwards the received authentication request information that has the IMSI to the AAA server. Zhong, para [0059] Fig. 2 step 204), and wherein the second message indicates, to the internet of things server, that the internet of things terminal has established a connection to the telecommunications network (after receiving the redirection message containing the address of the login webpage of the WLAN network, which is sent by the WLAN gateway, the WLAN terminal queries whether the WLAN terminal is connected to a SIM card. If the WLAN terminal is connected to a SIM card, the terminal acquires an IMSI identifier from the SIM card [since the gateway send an authentication request information with IMSI, this is an indication that the terminal has established a connection]. Zhong, para [0053]); and 
receiving, by the interworking gateway, the device identifier from the internet of things server (The AAA server sends the first random number in the first authentication data [which is calculated using root key Ki corresponds to a unique IMSI identifier of a SIM card] through the WLAN gateway to the WLAN terminal and initiates an authentication challenge to the WLAN terminal. Zhong, para [0064] Fig. 2 steps 206-207).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Wu sending, by the .

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. U.S. Patent Pub. No. 2015/0229605 A1 (hereinafter “Wu”) in view of HUANG et al. U.S. Patent Pub. No. 2007/0249342 A1 (hereinafter “Huang”) and further in view of Pak et al. U.S. Patent Pub. No. 2017/0041287 A1 (hereinafter “Pak”).

As per claim 6, Wu and Huang teach the internet of things system according to claim 1. Wu does not explicitly teach wherein the internet of things server is further configured to send a bootstrap message to the interworking gateway, wherein the bootstrap message comprises a device identifier of the internet of things server, and wherein the bootstrap message indicates that the internet of things terminal initiates registration to the interworking gateway, and wherein the interworking gateway is further configured to: receive the bootstrap message from the internet of things server; determine, based on the device identifier of the internet of things terminal, the address; set a destination address of the bootstrap message to the address; and send the bootstrap message to the internet of things terminal.
Huang teaches determine, based on the device identifier of the internet of things terminal, the address (the HSS queries for the IMPI corresponding to the IMPU and the IP address corresponding to the IMPI according to the IMPU. The binding information responded to the BSF gives an association between the IMPU and the IP address of the 2G UE. Huang, para [0045])(the specific information element "requested data" (mapping to data-reference AVP) for requesting binding address information is added so as to request the IP address binding information through the Sh interface […] The HSS queries for the binding information required by the AS according to the user identity in the binding information request, and responds the binding information to the AS. Huang, para [0058]-[0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Wu to determine, based on the device identifier of the internet of things terminal, the address. One would be motivated to do so, for the obvious reason of communicating with the right terminal.
However, Pak teaches wherein the internet of things server is further configured to send a bootstrap message to the interworking gateway, wherein the bootstrap message comprises a device identifier of the internet of things server (The bootstrap server 78 then attempts to connect with the LWM2M server 74 at step 82 and upon establishing a successful connection delivers the bootstrap information to the LWM2M server 74 [gateway]. Pak, para [0057]), and wherein the bootstrap message indicates that the internet of things terminal initiates registration to the interworking gateway (The LWM2M server 74 has previously been provisioned with the remote device 70 and so the LWM2M server 74 is able to connect to the remote device. Pak, para [0057]), and wherein the interworking gateway is further configured to:
receive the bootstrap message from the internet of things server (The bootstrap server 78 then attempts to connect with the LWM2M server 74 at step 82 and upon establishing a successful connection delivers the bootstrap information to the LWM2M server 74 [gateway]. Pak, para [0057] Fig.6 step 82); 
set a destination address of the bootstrap message to the address (the LWM2M server 74 sends the queued bootstrap information to the remote device 70 [which require setting the destination address to the terminal address which is the remote address before sending the bootstrap message]. Pak, para [0057] Fig. 6 step 94); and 
send the bootstrap message to the internet of things terminal (the LWM2M server 74 sends the queued bootstrap information to the remote device 70. Pak, para [0057] Fig. 6 step 94).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Wu so that the internet of things server is further configured to send a bootstrap message to the interworking gateway, wherein the bootstrap message comprises a device identifier of the internet of things server, and wherein the bootstrap message indicates that the internet of things terminal initiates registration to the interworking gateway, and wherein the interworking gateway is further configured to: receive the bootstrap message from the internet of things server; set a destination address of the bootstrap message to the address; and send the bootstrap message to the internet of things terminal. One would be motivated to do so, to provide information through the Bootstrap Interface for remote devices (terminals) so that they can perform registration with one or more servers. (Pak, para [0007])

As per claim 15, Wu and Huang teach the method according to claim 10. Wu does not explicitly teach wherein after receiving, by the interworking gateway, the address and the device 
Huang teaches determining, by the interworking gateway based on the device identifier that is comprised in the bootstrap message, the address allocated by the telecommunications network to the internet of things terminal (the HSS queries for the IMPI corresponding to the IMPU and the IP address corresponding to the IMPI according to the IMPU. The binding information responded to the BSF gives an association between the IMPU and the IP address of the 2G UE. Huang, para [0045])(the specific information element "requested data" (mapping to data-reference AVP) for requesting binding address information is added so as to request the IP address binding information through the Sh interface […] The HSS queries for the binding information required by the AS according to the user identity in the binding information request, and responds the binding information to the AS. Huang, para [0058]-[0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Wu to determining, by the interworking gateway based on the device identifier that is comprised in the bootstrap message, the address allocated by the telecommunications network to the internet of things 
However, Pak teaches receiving, by the interworking gateway, a bootstrap message sent by the internet of things server, wherein the bootstrap message comprises a device identifier of the internet of things server, and an address or an identifier of the interworking gateway (The bootstrap server 78 then attempts to connect with the LWM2M server 74 at step 82 and upon establishing a successful connection delivers the bootstrap information [which implicitly require the destination address of the gateway 74] to the LWM2M server 74 [gateway]. Pak, para [0057]), and wherein the bootstrap message indicates that the internet of things terminal initiates registration to the interworking gateway (The LWM2M server 74 has previously been provisioned with the remote device 70 and so the LWM2M server 74 is able to connect to the remote device. Pak, para [0057]); and 
setting a destination address of the bootstrap message to the address allocated by the telecommunications network to the internet of things terminal (the LWM2M server 74 sends the queued bootstrap information to the remote device 70 [which require setting the destination address to the terminal address which is the remote address before sending the bootstrap message]. Pak, para [0057] Fig. 6 step 94); and 
sending the bootstrap message to the internet of things terminal (the LWM2M server 74 sends the queued bootstrap information to the remote device 70. Pak, para [0057] Fig. 6 step 94).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Wu to receiving, by the interworking gateway, a bootstrap message sent by the internet of things server, wherein the (Pak, para [0007])

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. U.S. Patent Pub. No. 2015/0229605 A1 (hereinafter “Wu”) in view of HUANG et al. U.S. Patent Pub. No. 2007/0249342 A1 (hereinafter “Huang”) and further in view of SCHMIDT U.S. Patent Pub. No. 2020/0021586 A1 

As per claim 8, Wu and Huang teach the internet of things system according to claim 7. Wu does not explicitly teach wherein the registration response further comprises an identifier allocated by the internet of things server to the internet of things terminal, and wherein the interworking gateway is further configured to record the identifier.
However, Schmidt teaches wherein the registration response further comprises an identifier allocated by the internet of things server to the internet of things terminal, and wherein the interworking gateway is further configured to record the identifier (the trust broker [server] 204 may create a service access certificate for the device 206 [identifier allocated by the server to the terminal]. The trust broker 204 may send the certificate to the gateway 202 [this message is sent to the gateway after the registration/subscribe response was sent from the gateway to the IoT device (Fig. 4 step 6)]. Schmidt, para [0039] Fig. 4 steps 6 and 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Wu so that the registration response further comprises an identifier allocated by the internet of things server to the internet of things terminal, and wherein the interworking gateway is further configured to record the identifier. One would be motivated to do so, to use the identifier in establishing connection between the IoT device and the IoT server. (Schmidt, para [0039])

As per claim 9, Wu and Huang teach the internet of things system according to claim 7. Wu does not explicitly teach wherein the internet of things server is further configured to: send a third message to the interworking gateway after the interworking gateway sends the registration response to the internet of things terminal, wherein the third message comprises the device identifier of the internet of things terminal or an identifier allocated by the internet of things server to the internet of things terminal; receive the third message; determine, based on the device identifier of the internet of things terminal or the identifier, the address; set another destination address of the third message to the address; and send the third message to the internet of things terminal.
Huang teaches determine, based on the device identifier of the internet of things terminal or the identifier, the address (the HSS queries for the IMPI corresponding to the IMPU and the IP address corresponding to the IMPI according to the IMPU. The binding information responded to the BSF gives an association between the IMPU and the IP address of the 2G UE. Huang, para [0045])(the specific information element "requested data" (mapping to data-reference AVP) for requesting binding address information is added so as to request the IP address binding information through the Sh interface […] The HSS queries for the binding information required by the AS according to the user identity in the binding information request, and responds the binding information to the AS. Huang, para [0058]-[0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Wu to determine, based on the device identifier of the internet of things terminal or the identifier, the address. One would be motivated to do so, for the obvious reason of communicating with the right terminal.
However, Schmidt teaches send a third message to the interworking gateway after the interworking gateway sends the registration response to the internet of things terminal, wherein the third message comprises the device identifier of the internet of things terminal or an identifier allocated by the internet of things server to the internet of things terminal (the trust broker [server] 204 may create a service access certificate for the device 206 [identifier allocated by the server to the terminal]. The trust broker 204 may send the certificate to the gateway 202 [this message is sent to the gateway after the registration/subscribe response was sent from the gateway to the IoT device (Fig. 4 step 6)]. Schmidt, para [0039] Fig. 4 steps 6 and 10); 
receive the third message (the gateway 202 may receive an inbound message from the trust broker 204, which is directed to the device 206. Schmidt, para [0039]); 
set another destination address of the third message to the address (The gateway 202 may forward the message to the device 206 [which implicitly require changing the destination address to the IoT terminal address]. Schmidt, para [0039]); and 
(the inbound message, which may be a PUBLISH message, may include a valid credential for communication (e.g., the certificate). The gateway 202 may forward the message to the device 206. Schmidt, para [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Wu to send a third message to the interworking gateway after the interworking gateway sends the registration response to the internet of things terminal, wherein the third message comprises the device identifier of the internet of things terminal or an identifier allocated by the internet of things server to the internet of things terminal; receive the third message; set another destination address of the third message to the address; and send the third message to the internet of things terminal. One would be motivated to do so, to acknowledge the established connection between the IoT device and the IoT server. (Schmidt, para [0039])

As per claim 17, Wu and Huang teach the method according to claim 16. Wu does not explicitly teach wherein the registration response that is received by the interworking gateway from the internet of things server further comprises an identifier allocated by the internet of things server to the internet of things terminal, and wherein the interworking gateway records the identifier to the internet of things terminal.
However, Schmidt teaches wherein the registration response that is received by the interworking gateway from the internet of things server further comprises an identifier allocated by the internet of things server to the internet of things terminal, and wherein the interworking gateway records the identifier to the internet of things terminal (the trust broker [server] 204 may create a service access certificate for the device 206 [identifier allocated by the server to the terminal]. The trust broker 204 may send the certificate to the gateway 202 [this message is sent to the gateway after the registration/subscribe response was sent from the gateway to the IoT device (Fig. 4 step 6)]. Schmidt, para [0039] Fig. 4 steps 6 and 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Wu so that the registration response further comprises an identifier allocated by the internet of things server to the internet of things terminal, and wherein the interworking gateway is further configured to record the identifier. One would be motivated to do so, to use the identifier in establishing connection between the IoT device and the IoT server. (Schmidt, para [0039])

As per claim 18, Wu and Huang teach the method according to claim 16. Wu does not explicitly teach wherein after sending, by the interworking gateway, the registration request to the internet of things terminal, the method further comprises: receiving, by the interworking gateway, a third message from the internet of things server, wherein the third message comprises the device identifier of the internet of things terminal or an identifier allocated by the internet of things server to the internet of things terminal; and determining, by the interworking gateway, based on the device identifier of the internet of things terminal or the identifier allocated by the internet of things server, the address allocated by the telecommunications network to the internet of things terminal; setting another destination address of the third message to the address allocated by the telecommunications network to the internet of things terminal; and sending the third message to the internet of things terminal.
Huang teaches determining, by the interworking gateway, based on the device identifier of the internet of things terminal or the identifier allocated by the internet of things server, the  (the HSS queries for the IMPI corresponding to the IMPU and the IP address corresponding to the IMPI according to the IMPU. The binding information responded to the BSF gives an association between the IMPU and the IP address of the 2G UE. Huang, para [0045])(the specific information element "requested data" (mapping to data-reference AVP) for requesting binding address information is added so as to request the IP address binding information through the Sh interface […] The HSS queries for the binding information required by the AS according to the user identity in the binding information request, and responds the binding information to the AS. Huang, para [0058]-[0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Wu to determining, by the interworking gateway, based on the device identifier of the internet of things terminal or the identifier allocated by the internet of things server, the address allocated by the telecommunications network to the internet of things terminal. One would be motivated to do so, for the obvious reason of communicating with the right terminal.
However, Schmidt teaches receiving, by the interworking gateway, a third message from the internet of things server, wherein the third message comprises the device identifier of the internet of things terminal or an identifier allocated by the internet of things server to the internet of things terminal (the trust broker [server] 204 may create a service access certificate for the device 206 [identifier allocated by the server to the terminal]. The trust broker 204 may send the certificate to the gateway 202 [this message is sent to the gateway after the registration/subscribe response was sent from the gateway to the IoT device (Fig. 4 step 6)]. Schmidt, para [0039] Fig. 4 steps 6 and 10); 
The gateway 202 may forward the message to the device 206 [which implicitly require changing the destination address to the IoT terminal address]. Schmidt, para [0039]); and 
sending the third message to the internet of things terminal (the inbound message, which may be a PUBLISH message, may include a valid credential for communication (e.g., the certificate). The gateway 202 may forward the message to the device 206. Schmidt, para [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Wu to receiving, by the interworking gateway, a third message from the internet of things server, wherein the third message comprises the device identifier of the internet of things terminal or an identifier allocated by the internet of things server to the internet of things terminal; setting another destination address of the third message to the address allocated by the telecommunications network to the internet of things terminal; and sending the third message to the internet of things terminal. One would be motivated to do so, to acknowledge the established connection between the IoT device and the IoT server. (Schmidt, para [0039])

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. U.S. Patent Pub. No. 2015/0229605 A1 (hereinafter “Wu”) in view of HUANG et al. U.S. Patent Pub. No. 2007/0249342 A1 (hereinafter “Huang”) and further in view of Zakaria et al. U.S. Patent Pub. No. 2018/0338280 A1 (hereinafter “Zakaria”) 

As per claim 19, Wu teaches an internet of things apparatus (The network/service layer supports the delivery, routing and control of information of the perception layer, and provides support for the human-to-thing communication and thing-to-thing communication in the Internet of Things. Wu, para [0006]), comprising: 
a terminal communications module configured to receive a registration request of an internet of things terminal (a gateway receiving a registration request of a peripheral of a terminal. Wu, para [0037]); 
a storage module is configured to store related information of the internet of things terminal, wherein the related information comprises an address of the internet of things terminal and a device identifier of the internet of things terminal (the gateway assigns an address or identification to the peripheral of the terminal, and saves information about the peripheral of the terminal. Wu, para [0020]) (a storage medium is provided, wherein the storage medium stores the-above-mentioned software. Wu, para [0074]), wherein the address of the internet of things terminal is an address allocated by a telecommunications network to the internet of things terminal (the gateway receives the device description information and/or the application description information sent by the peripheral of the terminal according to the request message. Wu, para [0019]) (wherein the information about the peripheral of the terminal includes the following information: an address or identification of the peripheral of the terminal, and/or a state of the peripheral of the terminal. Wu, para [0021]), and wherein the device identifier is a device identifier in an internet of things server (wherein the information about the peripheral of the terminal includes the following information: an address or identification of the peripheral of the terminal, and/or a state of the peripheral of the terminal. Wu, para [0021]); 
(after the authentication and verification are passed, the gateway initiates a remote registration request to an M2M service platform or an M2M application. Wu, para [0038]), wherein the address and the device identifier of the internet of things terminal are stored in the storage module (the gateway assigns an address or identification to the peripheral of the terminal, and saves information about the peripheral of the terminal. Wu, para [0020]) (a storage medium is provided, wherein the storage medium stores the-above-mentioned software. Wu, para [0074]); and 
a server communications module configured to send the registration request to the internet of things server (after the authentication and verification are passed, the gateway initiates a remote registration request to an M2M service platform or an M2M application. Wu, para [0038]).
Wu does not explicitly teach authenticate the internet of things terminal based on the address and the device identifier of the internet of things terminal.
	However, Huang teaches authenticate the internet of things terminal based on the address and the device identifier of the internet of things terminal (the application service entity, according to the access request, acquiring from an HSS binding information containing an IP address [allocated by a telecommunication network] and a user identity, and authenticating the Early IMS UE according to the binding information and the access request. Huang, para [0033])(If the user identity carried by the 2G UE is the IMPI or the [International Mobile subscriber Identity] IMSI, the binding information responded by the HSS is binding information composed of the IMPI and the IP address, composed of the IMSI and the IP address. Huang, para [0046])
(Huang, para [0026])
Wu does not explicitly teach a service processing module configured to parse the registration request.  
However, Zakaria teaches a service processing module configured to parse the registration request (The IoT service parses the message and: 1 Verifies the signature of the unique ID using the factory public key 2. Verifies the signature of the session public keys using the IoT device's public key 3. Saves the IoT device's session public key. Zakaria, para [0178]-[0181]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Wu so the service processing module configured to parse the registration request. One would be motivated to do so, to get and verify the unique ID and the address of the IoT terminal. (Zakarai, para [0179])

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. U.S. Patent Pub. No. 2015/0229605 A1 (hereinafter “Wu”) in view of HUANG et al. U.S. Patent Pub. No. 2007/0249342 A1 (hereinafter “Huang”) and further in view of Zakaria et al. U.S. Patent Pub. No. 2018/0338280 A1 (hereinafter “Zakaria”) and further in view of ZHONG U.S. Patent Pub. No. 2012/0144189 A1 

As per claim 20, Wu and Huang teach the apparatus according to claim 19, wherein before the terminal communications module receives the registration request of the internet of things terminal, the terminal communications module is further configured to receive a first message sent by the telecommunications network, wherein the first message comprises an address (The gateway acquires device description information and/or application description information of the peripheral of the terminal, including: the gateway sends a request message to the peripheral of the terminal, wherein the request is used for requesting the device description information and/or the application description information; and the gateway receives the device description information and/or the application description information sent by the peripheral of the terminal according to the request message. Wu, para [0019]) (wherein the information about the peripheral of the terminal includes the following information: an address or identification of the peripheral of the terminal, and/or a state of the peripheral of the terminal. Wu, para [0021]), and 
and record the address of the internet of things terminal in the storage module, and wherein the service processing module is further configured to record, in the storage module, the device identifier that is received by the server communications module(the gateway assigns an address or identification to the peripheral of the terminal, and saves information about the peripheral of the terminal. Wu, para [0020]) (a storage medium is provided, wherein the storage medium stores the-above-mentioned software. Wu, para [0074]),
Wu does not explicitly teach wherein the first message comprises an international mobile subscriber identity (IMSI) that are of the internet of things terminal, wherein the first message indicates, to an interworking gateway, that the internet of things terminal has established a connection to the telecommunications network, and wherein the address of the internet of things 
However, Huang teaches wherein the first message comprises an international mobile subscriber identity (IMSI) that are of the internet of things terminal (The 2G UE sends to the AS an access request containing a user identity, e.g., an IMPU [which include the IMSI]. Huang, para [0053]), wherein the first message indicates, to an interworking gateway, that the internet of things terminal has established a connection to the telecommunications network (UE first should access the 3GPP PS-Domain and is authenticated by the IMS network. The IMS network authenticates the Early IMS UE [UE is the terminal establishing a connection to the IMS network] using the Early IMS authentication mode and authenticates the 3G UE using the Full 3GPP IMS authentication mode. Huang, para [0007]), and wherein the address of the internet of things terminal is the address allocated by the telecommunications network to the internet of things terminal (the Early IMS UE acquires an IP address after accessing a 3GPP network. Huang, para [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Wu so that the first message comprises an international mobile subscriber identity (IMSI) that are of the internet of things terminal, wherein the first message indicates, to an interworking gateway, that the internet of things terminal has established a connection to the telecommunications network, and wherein the address of the internet of things terminal is the address allocated by the telecommunications network to the internet of things terminal. One would be motivated to do so, enhance the security of the system by authenticating the IoT terminal using the IMSI. (Huang, para [0016])

However, Zakaria teaches wherein the service processing module is further configured to parse the first message (The IoT service parses the message and: 1 Verifies the signature of the unique ID using the factory public key 2. Verifies the signature of the session public keys using the IoT device's public key 3. Saves the IoT device's session public key. Zakaria, para [0178]-[0181]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Wu so the service processing module is further configured to parse the first message. One would be motivated to do so, to get and verify the unique ID and the address of the IoT terminal. (Zakarai, para [0179])
Wu does not explicitly teach construct a second message sent to the internet of things server, wherein the second message comprises the IMSI of the internet of things terminal, and wherein the second message indicates, to the internet of things server, that the internet of things terminal has established a connection to the telecommunications network, wherein the server communications module is further configured to send the second message to the internet of things server and receive the device identifier from the internet of things server.
However, Zhong teaches construct a second message sent to the internet of things server, wherein the second message comprises the IMSI of the internet of things terminal (The WLAN gateway forwards the received authentication request information that has the IMSI to the AAA server. Zhong, para [0059] Fig. 2 step 204), and wherein the second message indicates, to the internet of things server, that the internet of things terminal has established a connection to the telecommunications network (after receiving the redirection message containing the address of the login webpage of the WLAN network, which is sent by the WLAN gateway, the WLAN terminal queries whether the WLAN terminal is connected to a SIM card. If the WLAN terminal is connected to a SIM card, the terminal acquires an IMSI identifier from the SIM card [since the gateway send an authentication request information with IMSI, this is an indication that the terminal has established a connection]. Zhong, para [0053]), 
wherein the server communications module is further configured to send the second message to the internet of things server (After receiving the authentication request information containing the IMSI identifier from the WLAN gateway, the AAA server authenticates the SIM card through the HLR/AuC. Zhong, para [0060]) and receive the device identifier from the internet of things server (The AAA server sends the first random number in the first authentication data [which is calculated using root key Ki corresponds to a unique IMSI identifier of a SIM card] through the WLAN gateway to the WLAN terminal and initiates an authentication challenge to the WLAN terminal. Zhong, para [0064] Fig. 2 steps 206-207).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Wu construct a second message sent to the internet of things server, wherein the second message comprises the IMSI of the internet of things terminal, and wherein the second message indicates, to the internet of things server, that the internet of things terminal has established a connection to the telecommunications network, wherein the server communications module is further configured to send the second message to the internet of things server and receive the device identifier from the internet of things server. One would be motivated to do so, to enhance the security of the system by authenticating the IoT terminal based on IMSI and a device identifier.

Related Prior Art
The following references have been considered relevant by the examiner: 
A.  Mattela et al. US 20190068592 A1directed to an IoT device has a public device identifier and a private device identifier, where the public device identifier is publicly available and the private device identifier is secret but kept in a secure device database as a correspondence. A registration request is sent from the IoT device to an association server in communication with the device database having an association between IoT public identifier and a corresponding IoT private identifier. The association server which receives the registration request responds with a registration acknowledgement containing, in encrypted form, the private device identifier of the original request and, optionally, the public device identifier associated with the registration request. The requesting IoT device receives the association acknowledgement, decrypts the private device identifier, compares it to its own device identifier, and if they match, sends one or more association requests.
B. Schulz et al. US 2019/0379739 A1 directed a method for data transmission between an application server and at least one internet-of-things (IoT) communication device using a mobile communication network. At least one IoT communication device attaching to the mobile communication network via transmitting at least a first portion of first communication data between the at least one IoT communication device and the IoT gateway entity; and the at least one IoT communication device transmitting payload data to the application server via transmitting at least a second portion of the first communication data between the at least one IoT communication device and the IoT gateway entity, and at least part of the second communication data between the IoT gateway entity and the application server.
C. Skog et al. US 2013/0332627 A1 directed to A Proxy Unit that is connectable to a communication network and arranged to enable IP Communication with a Machine to Machine Unit. The Proxy Unit receives and stores in a session data base a first IP address a device identifier and a unique ID of the Machine to Machine Unit. The Proxy Unit then receives from a Machine to Machine application a message destined to the Machine to Machine Unit and comprising the unique ID of the Machine to Machine Unit. The Proxy Unit finds the associated device identifier and the first IP address in the session data base, using the received unique ID. If the Proxy Unit detects no active session for the Machine to Machine Unit, it uses the device identifier to send a wake up message to the Machine to Machine Unit for enabling IP communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted 

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492